Citation Nr: 1825583	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to April 1961.  He died in March 2012.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  She timely appealed that decision to the Board.  

In February 2018, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can decide this appeal.  According to the Veteran's death certificate, a copy of which is in the Virtual VA electronic claims file and confusingly labelled "Notification Letter", his death was caused by lung cancer.  

Further development is required pursuant to recently amended VA regulations and manual provisions governing claims concerning disabilities related to exposure to contaminated water at the Marine Corps Base at Camp Lejeune, North Carolina.  

VA has acknowledged that persons residing or working at Camp Lejeune from August 1953 to December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (January 28, 2013) (rescinded due to its incorporation into the Adjudication Manual M21-1).  In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene and vinyl chloride were also found to be contaminating the water-supply systems. These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  See VBA Training Letter 11-03 (Revised) (November 29, 2011); M21-1, IV.ii.2.C.5.o.  According to his service medical records, the Veteran visited the base hospital in March 1959.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at Camp Lejeune from August 1, 1953, to December 31, 1987.  See 82 Federal Register 4173 (January 13, 2017).  The rule establishes presumptive service connection for Veterans who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  This rulemaking amended prior versions of 38 C.F.R. §§ 3.307 and 3.309 (2017). 

Lung cancer is not one of the Camp Lejeune-associated diseases subject to presumptive service connection.  But lung cancer is on a separate list of diseases for which VA hospital care and medical services are provided for Camp Lejeune Veterans.  See 38 C.F.R. § 17.400(b) (2017).

According to the VA Adjudication Manual M21-1, IV.ii.I.7.i. (most recently updated October 4, 2017), a claim based on exposure to contaminants in the Camp Lejeune water supply will require review by a medical subject matter expert (SME) when the Veteran has at least one day of verified service at Camp Lejeune during the contamination period and a chronic disability recognized for health care purposes under 38 C.F.R. § 17.400, such as lung cancer.  

According to his service treatment records, the Veteran was admitted to the Naval Hospital at Camp Lejeune for at least one day in March 1959, which was during the contamination period (August 1, 1953, to December 31, 1987) and his lung cancer is on the diseases listed in 38 C.F.R. § 17.400.  In the appellant's substantive appeal (VA Form 9), the appellant's representative has specifically argued that the Veteran's lung cancer was caused by exposure to dangerous chemicals at Camp Lejeune.  

For these reasons, the evidence in this case appears to require review by a medical SME, which has not yet taken place.  On remand, the AOJ should proceed with the special development procedures required for Camp Lejeune claims, including review of the case by a medical SME. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to ensure that copies of all of the potentially relevant service personnel records have been associated with the Veteran's electronic claims file.  The AOJ should make reasonable efforts, using an appropriate PIES request or requests to other suitable records repositories, to discover the precise duration of the Veteran's deployment to the Marine Corps Base at Camp Lejeune, North Carolina during his active duty service.  The AOJ is advised that, according to service treatment records, it appears that the Veteran was at Camp Lejeune in March 1959.

2.  After the development requested above has been completed, to the extent possible, the AOJ should comply with the special procedures for developing claims based on exposure to contaminants in the water supply at Camp Lejeune and set forth in VA Adjudication Manual M21-1, IV.ii.I.7, including review by a medical subject matter expert (SME) pursuant to M21-1, IV.ii.I.7.i.  The AOJ is advised that a review of the claims file by a medical SME appears to be required because the Veteran has verified service at Camp Lejeune and his death certificate indicates he died from lung cancer, a disease listed in 38 C.F.R. § 17.400.  All available medical and personnel records, including any new information obtained as a result of the development requested in part one of these instructions, should be reviewed by the medical SME.  

After completing his or her review of the available records, the medical SME should provide a written opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lung cancer, which caused his death, was caused by his presumed to contaminants at Camp Lejeune.  The SME should provide a thorough rationale explaining the medical reasons for his or her opinion.  

3. The AOJ must ensure that the reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After ensuring that any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






